Citation Nr: 0108025	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1976.

By a rating action dated in May 1997 the Department of 
Veterans Affairs (VA) regional office (RO) in Newark, New 
Jersey denied service connection for a psychiatric disorder, 
characterized as schizophrenia, undifferentiated type.  The 
veteran was notified of the service connection denial by a 
letter dated in May 1997.  The veteran filed a timely notice 
of disagreement in June 1997 and the RO responded by issuing 
a statement of the case in July 1997.  Thereafter, the 
veteran failed to perfect his appeal and that action became 
final. 

Recently, the veteran submitted additional evidence to reopen 
his claim for entitlement to service connection for a 
psychiatric disorder.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an May 1999 rating 
decision by the RO, wherein the veteran's petition to reopen 
his claim of service connection for a psychiatric disorder, 
characterized as schizophrenia, undifferentiated type, was 
denied. 


FINDINGS OF FACT

1.  In a May 1997 rating decision the RO denied entitlement 
to service connection for a psychiatric disorder, 
characterized as schizophrenia, undifferentiated type; the 
veteran submitted a notice of disagreement to this decision, 
but did not file a substantive appeal following the issuance 
of the statement of the case.

2.  Additional evidence submitted since the May 1997 decision 
includes evidence that is not cumulative or redundant, is 
relevant and probative, and is so significant that it must be 
considered in order to decide fairly the merits of the case.



CONCLUSIONS OF LAW

1.  A May 1997 rating decision that denied entitlement to 
service connection for a psychiatric disorder, characterized 
as schizophrenia, undifferentiated type, is final. 
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(b), 20.1103 (2000).

2.  Evidence received since the May 1997 RO decision denying 
service connection for a psychiatric disorder is new and 
material; and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 1997 rating decision denied the veteran's claim of 
service connection for a psychiatric disorder, characterized 
as schizophrenia, undifferentiated type. The veteran was 
given written notification of this determination in May 1997 
and he subsequently filed a notice of disagreement in June 
1997.  In response to the notice of disagreement, the RO 
issued a statement of the case in July 1997, but a timely 
substantive appeal was not thereafter received.  The rating 
decision, therefore, became final.  38 U.S.C.A. § 7105(d). 

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in May 1997 consisted of the veteran's service 
medical records and a January 1997 VA examination report.  
Service medical records show that the August 1976 pre-
enlistment examination and medical history reports do not 
mention complaints or findings of a psychiatric disorder 
prior to service.  An entry in October 1976 indicates that 
the veteran had been seen by a psychiatrist at an Army 
hospital (apparently the hospital at Ft. Sill, Oklahoma) and 
was referred for an evaluation for discharge purposes.  It 
also states he was put on a T-3 profile for stress and that 
there was no evidence that the condition existed prior to 
service (EPTS).  It was also noted that the examiner was in 
support of an administrative discharge for the veteran.

The January 1997 VA examination report notes the veteran's 
history of episodes of anxiety, agitation, confusion, and 
auditory hallucinations that began in basic training.  He 
also believed he was the victim of racial bias and that he 
was in physical danger.  He indicated that he was fired from 
several jobs because of racial and/or religious bias.  His 
current symptoms were anxiety, depression, impaired 
concentration, feelings of persecution, suspicion and 
hostility toward others.  He also heard voices that warned 
him of danger and criticized him.  His sleep was interrupted 
and he had dreams in which he felt lost and disoriented.  He 
continued to preach his religious beliefs, but had no other 
community activities and no close friends.  On examination, 
the veteran was alert, oriented times 3, and had a 
conventional appearance.  He did not exhibit any unusual 
mannerisms or behavior.  The examiner noted that the veteran 
was tense, irritable, and suspicious and his responses were 
evasive and vague.  His speech was rambling and 
circumstantial.  His affect displayed inappropriate smiling 
and at times laughter.  His mood was depressed and he 
expressed paranoid persecutory ideation.  His memory and 
concentration at times were impaired, but no cognitive 
deficits were noted.  His insight was poor and judgment was 
adequate for VA rating purposes.  He indicated that he was 
receiving regular psychiatric treatment at Jersey City 
Medical Center.  He was diagnosed as having schizophrenia, 
undifferentiated type.

Upon consideration of this evidence, the RO denied service 
connection for a psychiatric disorder, characterized as 
schizophrenia, undifferentiated type, on the basis that there 
was no evidence that the veteran was treated for a 
psychiatric disorder after service and the first indication 
of a disability came twenty years after separation.  The RO 
concluded, therefore, that the evidence failed to establish 
that the condition was incurred in or aggravated by service.  
A substantive appeal was never filed with regard to the May 
1997 rating decision, therefore it became final. 

In October 1998, the veteran requested that the claim of 
entitlement to service connection for a psychiatric disorder 
be reopened.  The newly submitted evidence includes an 
October 1980 discharge summary report from Trenton 
Psychiatric Hospital. 

The discharge summary report notes the veteran's history of 
psychiatric admission to Jersey City Medical Center in 
September 1980 following a suicide attempt.  On admission to 
Trenton Psychiatric Hospital the veteran appeared withdrawn, 
guarded and uncooperative.  His affect was appropriate and 
his mood was angry.  He was relevant and coherent and denied 
having delusions or hallucinations.  His orientation and 
memory were fair.  His insight was poor and judgment was 
impaired regarding his condition.  The veteran was noted to 
be rather childish in manner and behavior, and constantly 
seeking attention for immediate gratification.  After twelve 
days he was transferred to the Hudson County Unit where he 
appeared to have low frustration and anxiety tolerance.  He 
was not depressed and did not experience delusions or 
hallucinations.  He had poor insight into his condition and 
was constantly demanding immediate gratification.  His 
diagnosis was neurosis, depressive (reactive).  This 
discharge summary is new in that it was not previously 
submitted for consideration.  The evidence is also material 
to the issue at hand because it provides evidence of a 
psychiatric problem much closer to service than the 1997 VA 
examination that was conducted twenty-one years after 
separation.  As such, it controverts a previous factual 
determination that there was no evidence of a psychiatric 
problem prior to the filing of a claim in 1997.

The Board finds that the new evidence is so significant that 
it must be considered in order to make a fair decision on the 
merits of the claim.  Therefore, in light of the new and 
material evidence the veteran has submitted, his claim is 
reopened.


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder, the claim is reopened.  To this extent 
the appeal is granted.




REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  Before such a 
determination is made, further development is warranted for 
the veteran's claim.  Specifically, additional development 
should include obtaining additional medical records and a VA 
psychiatric examination.

The veteran's service medical records indicate he was put on 
a T-3 Profile for stress, however, the profile report is not 
a part of the record.  Also, it is noted that the service 
medical records do not include a discharge examination.  
While it is possible that one does not exist, a specific 
request should be made to obtain the report in the event that 
the veteran underwent an examination.

The veteran indicated that he received treatment from the 
Jersey City Medical Center.  Although the Jersey City Medical 
Center returned the RO's 1998 request for records dating back 
to 1977 because they do not retain records for more than 20 
years, a second request should be made seeking all available 
records.  In addition, any other medical records that may 
exist from other sources pertaining to his psychiatric 
condition should also be secured on REMAND.  

Additionally, the veteran should be scheduled to undergo a VA 
psychiatric examination so that a medical opinion can be 
obtained regarding the etiology of any current psychiatric 
disability. See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Such an opinion must be based on a thorough and comprehensive 
examination of the veteran and on a review of his claims 
file. Id.

Finally, the Board notes that prior to determining the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, VA must ensure that it has fulfilled 
its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should make another request 
for service medical records, specifically 
the discharge examination report, the 
reports of any psychiatric treatment (in-
patient or out-patient) in October 1976 
at the Army hospital, Ft. Sill, Oklahoma, 
and the T-3 Profile report.  All records 
obtained must be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the 
appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and dates of all health care 
providers, VA or private, who have 
treated him for a psychiatric problem 
since service.  After obtaining the 
necessary releases, the RO should then 
directly contact the sources and obtain 
all medical records that are not already 
on file.  In particular, the RO should 
specifically ask the Jersey City Medical 
Center for all available records 
pertaining to psychiatric treatment.  All 
records obtained must be associated with 
the claims file.  If the RO is unable to 
obtain all relevant records, the 
appellant should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  The RO should schedule the veteran to 
undergo a psychiatric examination to 
assess the nature and etiology of any 
psychiatric disabilities. The claims file 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination in order that he or she may 
review the veteran's medical history.  A 
notation to the effect that the claims 
file was reviewed should be included in 
the examination report. Any diagnostic 
tests and procedures deemed appropriate 
should be performed. All subjective 
complaints and objective findings should 
be reported in detail. The examiner 
should include a list of all psychiatric 
disorders that the veteran currently has.  
To the extent feasible, the examiner 
should provide a medical opinion as to 
the time of onset of each such disorder, 
and an opinion as to whether it is at 
least as likely as not that any such 
disorder is related to service and the 
events that led to the veteran's T-3 
Profile for stress reported therein.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

5.  Following the completion of all 
development the RO should review and 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  In inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 


